Claim Objections
Claim 15 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim 15 has not been further treated on the merits.

Drawings
The drawings are objected to because:
Fig. 1 includes solid black and gray shading.  
The drawings fail to show:
Interengaging teeth and grooves on the first and second portions as recited in claim 3.
An aerospace vehicle as recited in claim 13.
Reference characters G, G’ appear in paragraph 0072, but not in the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the 

Specification
The disclosure is objected to because paragraph 0047 states, “The second portion 120 is configured to rotationally drive the first portion 110 about an axis of rotation. Alternatively . . . the second portion 120 may be configured to rotationally drive the first portion 110.”  That which is “alternative” is unknown.

The abstract of the disclosure is objected to because it begins with a phrase that can be implied.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites only, “An aerospace vehicle comprising 

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.

Claim Rejections - 35 USC § 102
Claim(s) 1, 4-11, 13 & 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goto, JP 61-184220.  Goto discloses (fig.1) a coupling assembly for a drive shaft assembly, the coupling assembly comprising:
a first portion (1) and a second portion (5) which are configured to couple to one another such that the second portion is capable of rotationally driving the first portion about an axis of rotation;
wherein the first portion is provided with a first magnet (2) and the second portion is provided with a second magnet (2);
wherein the first and second magnets are arranged to repel each other such that the first and second portions are biased away from each other in an axial direction that is parallel to the axis of rotation.
Figs. 1-5 show the supplementary features of claims 4-4-11, 13 & 14.

Claims 1-11, 13 & 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schwab. US 10,208,808.  Schwab shows a drive shaft assembly comprising: 
a coupling assembly comprising:
a first portion (42) and a second portion (44) which are configured to couple to one another such that the second portion is capable of rotationally driving the first portion about an axis of rotation;
wherein the first portion is provided with a first magnet (54) and the second portion is provided with a second magnet (54); 
wherein the first and second magnets are arranged to repel (col. 8, line 49) each other such that the first and second portions are biased away from each other in an axial direction that is parallel to the axis of rotation (Figs. 7-10).  
wherein the first portion is attached to, or integral with, an elongated first shaft (36); and 
wherein the second portion is attached to, or integral with, an elongated second shaft (28),
wherein the first and second portions are operatively connected by means of a splined coupling (38),
wherein the splined coupling comprises interengaging teeth (48) and grooves (50) on the first and second portions; and wherein the first and second magnets provide an axial force that inhibits the first and second portions from being axially shifted towards one another and biases the first and second portions to a position (Fig. 9) at which the teeth and grooves on the first portion are axially aligned with the teeth and grooves on the second portion,

wherein the magnets are arranged such that a north pole of the first magnet is positioned axially adjacent to a north pole of the second magnet (col. 8, lines 18-25), or a south pole of the first magnet is positioned axially adjacent to a south pole of the second magnet such that opposing poles of the magnets face one another (col. 8, lines 25-35),
wherein Figs. 7-10 show the first and second magnets each comprise a substantially planar end surface, wherein the substantially planar end surfaces of the first and second magnets face one another,
wherein Figs. 7-10 show the first and second magnets are positioned such that an axial gap is maintained between the first and second magnets,
wherein Fig. 9 shows that at least one of the first and second portions is provided with an abutting portion (48) which extends axially towards the other of the first and second portions, for contacting the other of the first and second portions and preventing the first and second portions from contacting one another when the first and second portions are forced together.

Claim Rejections - 35 USC § 103
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over any one of Goto and Schwab.  Each of Goto and Schwab shows a drive shaft assembly comprising every limitation of the claim except for a second coupling assembly like that of its first.  However, it   St. Regis Paper Co. v. Bemis Co., Inc. 193 USPQ 8, 11 (7th Cir. 1977). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Majewski and Liu discloses a coupling assembly.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Greg Binda/Primary Examiner, Art Unit 3679